NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



RONALD G. NAGY,                            )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-2225
                                           )
GORDON LOWNDS,                             )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas, Judge.

Noel P. McDonnell and Bryen N. Hill of
MacFarlane Ferguson & McMullen, Tampa,
for Appellant.

Susan E. Johnson-Velez of the SJV Law
Firm, Tampa; and Anthony J. Fantauzzi of
the Fantauzzi Law Firm, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.